[Cite as Buckeye Firearms Found., Inc. v. Cincinnati, 2020-Ohio-5422.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO




BUCKEYE FIREARMS FOUNDATION :                               APPEAL NO. C-190569
INC.,                                                       TRIAL NO. A-1803098
                                     :
OHIOANS FOR CONCEALED CARRY,
                                     :                         O P I N I O N.
   and
                                     :
JORDAN TELTING,
                                     :
        Plaintiffs-Appellees,
                                     :
   vs.
                                     :
CITY OF CINCINNATI, OHIO,
                                     :
   and
                                     :
PAULA BOGGS MUETHING, in her
official capacity as city solicitor, :

        Defendants-Appellants.                   :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 25, 2020

James P. Sean Maloney, Ronald Lemieux, and Haynes Kessler Myers & Postalakis,
Inc., David S. Kessler and Stephen P. Postalakis, for Plaintiffs-Appellees,

Paula Boggs Muething, City Solicitor, and Emily Smart Woerner, Chief Counsel -
Litigation, for Defendants-Appellants.
                     OHIO FIRST DISTRICT COURT OF APPEALS


WINKLER, Judge.

       {¶1}   The issue presented in this appeal is whether the city of Cincinnati

exceeded its home-rule authority by enacting a municipal ordinance banning the

possession and transfer of firearm “trigger activators.” Because the ordinance

conflicts with a state law governing an individual’s rights to ownership and

possession of firearms, we determine that the municipal ordinance is an invalid

exercise of home-rule authority. We affirm the judgment of the trial court.

                              Background and Procedure

       {¶2}   In May 2018, Cincinnati City Council adopted an emergency ordinance

banning “trigger activators” within the city (“Ordinance 91-2018”). Ordinance 91-

2018 defines “trigger activators” as “a device designed or functioning to accelerate

the rate of fire of a firearm to approximate an automatic weapon, including bump

stocks, trigger cranks, slide fire devices, and other similar accessories.” Any person

who unlawfully owns, possesses, sells, or uses a trigger activator within the city

would be guilty of a first-degree misdemeanor.

       {¶3}   Shortly after the passage of Ordinance 91-2018, plaintiffs-appellees

Buckeye Firearms Foundation, Inc., (“Buckeye Firearms”) Ohioans for Concealed

Carry, and Jordan Telting (collectively the “Firearm Plaintiffs”) sent a letter to the

city demanding that it take action to invalidate or enjoin the enforcement of

Ordinance 91-2018.     The Firearm Plaintiffs contended that Ordinance 91-2018

conflicted with R.C. 9.68, a state statute recognizing an individual’s right to possess

firearms and their components in accordance with state and federal law. The city

declined to take action, and the Firearm Plaintiffs filed the instant lawsuit against

defendants-appellants the city of Cincinnati and former city solicitor Paula Boggs

Muething (collectively “the city”) seeking a declaratory judgment that Ordinance 91-



                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS



2018 conflicted with state law and an injunction against any enforcement of

Ordinance 91-2018 by the city.

       {¶4}    After an evidentiary hearing, the trial court granted a preliminary

injunction in favor of the Firearm Plaintiffs.       The parties exchanged discovery,

including deposing expert witnesses, and the parties then filed cross-motions for

summary judgment.

       {¶5}    In their motion for summary judgment, the Firearm Plaintiffs

introduced evidence as to the effect of Ordinance 91-2018.          Buckeye Firearms

introduced deposition testimony and affidavits from its corporate representative, its

president and board member, and a volunteer website manager.             The evidence

showed that Buckeye Firearms engages in activities that advance the rights of gun

owners throughout Ohio, including educational activities like school-security

programs. Buckeye Firearms also hosts and operates an annual fundraising event

called the Buckeye Bash, during which Buckeye Firearms raffles firearms and

ammunition as prizes. In connection with the Buckeye Bash, Buckeye Firearms

stores and transfers firearms and ammunition.          Buckeye Firearms argued that

Ordinance 91-2018 negatively impacted its ability to raffle firearms to people in

Cincinnati.

       {¶6}    Similar to Buckeye Firearms, Ohioans for Concealed Carry is also a

nonprofit corporation that engages in various activities to advance gun rights,

including legislation, litigation, educational grants, and fundraising. Finally, Telting

testified that he works as a security guard in Cincinnati, and that he also owns a

“trigger activator,” namely a binary trigger. As a result of Ordinance 91-2018, Telting

must store his binary trigger outside city limits.




                                            3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}   The Firearm Plaintiffs also introduced testimony from Jeff Steley, a

firearms expert, who explained that “trigger activators” are integral parts of a

firearm, because they affect the function of the firearm. Steley explained that trigger

activators are devices installed on firearms, such as the Armalite rifle system.

According to Steley, the Armalite rifle system has a modular design allowing the

consumer to replace or customize rifle parts, such as stocks and trigger mechanisms.

Steley also testified that consumers can have firearms custom built with trigger

activators. For instance, a consumer could have a firearm custom built with a binary

trigger as a “drop-in” trigger mechanism, where the binary trigger is the only trigger,

without which the firearm would not operate. Based on Steley’s testimony, the

Firearm Plaintiffs argued that “trigger activators” can be “components,” and thus

Ordinance 91-2018 conflicts with R.C. 9.68.

       {¶8}   The city also introduced its own firearms expert, James Yurgealitis.

Yurgealitis testified as a former federal agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives. Yurgealitis explained that trigger activators are generally

“aftermarket” accessories to firearms that change the rate of performance of a

firearm from how it was originally manufactured.       Yurgealitis admitted, however,

that certain firearms are manufactured with trigger activators.

       {¶9}   The trial court ultimately granted summary judgment in favor of the

Firearm Plaintiffs and held that Ordinance 91-2018 conflicted with R.C. 9.68, and

thus the city exceeded its home-rule powers. The trial court also granted the Firearm

Plaintiffs’ motion for attorney fees and costs. This appeal by the city ensued.




                                           4
                      OHIO FIRST DISTRICT COURT OF APPEALS




                   Buckeye Firearms’ Standing to Bring the Action

        {¶10} In its first assignment of error, the city argues that the trial court erred

in granting summary judgment in favor of Buckeye Firearms because Buckeye

Firearms lacks standing.

        {¶11} In order for a trial court to have jurisdiction over an action, the matter

must be justiciable, and “[a] matter is justiciable only if the complaining party has

standing to sue.” ProgressOhio.org, Inc. v. JobsOhio, 139 Ohio St.3d 520, 2014-

Ohio-2382, 13 N.E.3d 1101, ¶ 11, citing Fed. Home Loan Mtge. Corp. v.

Schwartzwald, 134 Ohio St.3d 13, 2012-Ohio-5017, 979 N.E.2d 1214, ¶ 41. Standing

to bring a lawsuit requires litigants to show that “they have suffered ‘(1) an injury

that is (2) fairly traceable to the defendant’s allegedly unlawful conduct, and (3)

likely to be redressed by the requested relief.’ ” ProgressOhio.org at ¶ 7, quoting

Moore v. Middletown, 133 Ohio St.3d 55, 2012-Ohio-3897, 975 N.E.2d 977, ¶ 22.

Standing is “an indispensable part of the plaintiff’s case, each element must be

supported in the same way as any other matter on which the plaintiff bears the

burden of proof, i.e., with the manner and degree of evidence required at the

successive stages of the litigation.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561,

112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).

        {¶12} In their amended complaint, the Firearm Plaintiffs brought two causes

of action: (1) a taxpayer action under R.C. 733.59 and a request for injunctive relief

under R.C. Chapter 2727, and (2) declaratory relief under R.C. Chapter 2721 and R.C.

9.68.

        {¶13} The city argues that Buckeye Firearms lacks standing in the taxpayer

action filed under R.C. 733.59 because Buckeye Firearms is a nonprofit association


                                            5
                     OHIO FIRST DISTRICT COURT OF APPEALS



and not a taxpayer. The Firearm Plaintiffs do not allege that Buckeye Firearms is a

plaintiff in the statutory taxpayer action. They allege in their amended complaint

that Telting is a resident and taxpayer of the city, and that he made a written demand

to the city under the taxpayer statute. Thus, Buckeye Firearms was not a plaintiff in

the taxpayer action, and we need not determine whether it had standing to bring that

claim.

         {¶14} The city also argues that Buckeye Firearms lacks standing under R.C.

Chapter 2721, Ohio’s Declaratory Judgment Act, and R.C. 9.68. Firearm Plaintiffs

allege in their amended complaint that Buckeye Firearms brings its action on behalf

of its members. “[A]n association has standing on behalf of its members when ‘(a) its

members would otherwise have standing to sue in their own right; (b) the interests it

seeks to protect are germane to the organization’s purpose; and (c) neither the claim

asserted nor the relief requested requires the participation of individual members in

the lawsuit.’ ” Ohio Contrs. Assn. v. Bicking, 71 Ohio St.3d 318, 320, 643 N.E.2d

1088 (1994), quoting Hunt v. Washington State Apple Advertising Comm., 432 U.S.

333, 343, 97 S.Ct. 2434, 53 L.Ed.2d 383 (1977).

         {¶15} According to the city, Buckeye Firearms does not meet the test for

associational standing because it does not keep a membership list, it does not require

membership dues, and its executive director testified that he considers all Ohio gun

owners to be members of the organization. The city does not point to any authority

requiring an association to have paid membership or official membership lists in

order to establish standing to sue. Moreover, the record demonstrates that although

Buckeye Firearms does not keep an official list of members, it does have an email

listserv and sends electronic newsletters to those on the listserv. The record also

indicates that Buckeye Firearms has an executive director and board members, as


                                          6
                     OHIO FIRST DISTRICT COURT OF APPEALS



well as a website manager. Thus, Buckeye Firearms has demonstrated that it is an

association with members.

       {¶16} We further determine that Buckeye Firearms has established the three

elements required for associational standing. Buckeye Firearms’ executive director,

its website manager, as well as a third member filed affidavits claiming that they had

been negatively impacted by Ordinance 91-2018, because they could not possess

trigger activators within Cincinnati.    Given the affidavits of Buckeye Firearms’

members, Buckeye Firearms meets the first prong of the associational-standing test,

which requires that its members would otherwise have standing to sue in their own

right. See Ohio Contrs. Assn. at 320. The second prong requires that the interests

the association seeks to protect are germane to the association’s purpose.          Id.

Buckeye Firearms’ interests include expanding and preserving gun rights of all gun

owners in Ohio, which would be protected by a declaratory judgment invalidating a

municipal ordinance limiting gun possession.       The third prong for associational

standing requires that the claim and the relief requested will not depend upon the

participation of individual members in the lawsuit. Id. Buckeye Firearms seeks a

declaration that Ordinance 91-2018 conflicts with R.C. 9.68, which does not require

the participation of individual members. Buckeye Firearms has established the test

for associational standing in this declaratory-judgment action.

       {¶17} Even if Buckeye Firearms did not meet the associational-standing

requirements for bringing a declaratory-judgment action, Buckeye Firearms has

established standing to sue in its own right.      Ohio’s Declaratory Judgment Act

permits “any person whose rights, status, or other legal relations” depend upon the

validity or construction of a provision, statute, rule, or ordinance to have his or her

rights declared. R.C. 2721.03. “Person” as used in the Declaratory Judgment Act


                                          7
                     OHIO FIRST DISTRICT COURT OF APPEALS



includes a corporation. R.C. 2721.01. Thus, Buckeye Firearms as a nonprofit Ohio

corporation would qualify as a “person” entitled to bring an action under the

Declaratory Judgment Act.

       {¶18} The evidence put forth by Buckeye Firearms during summary

judgment demonstrates that Buckeye Firearms as an organization engages in limited

firearms trade in connection with an annual fundraiser in which the organization

raffles firearms products.     According to Buckeye Firearms, Ordinance 91-2018

hinders its ability to trade and fundraise in the Cincinnati area. The evidence shows

that Buckeye Firearms has suffered an injury that is traceable to the city’s alleged

unlawful conduct, and that a declaratory judgment invalidating the ordinance would

redress its injury. See ProgressOhio.org, Inc., 139 Ohio St.3d 520, 2014-Ohio-2382,

13 N.E.3d 1101, at ¶ 7. Thus, Buckeye Firearms has standing to sue the city in a

declaratory-judgment action.

       {¶19} It is worth noting that our sister appellate district recently determined

that Buckeye Firearms lacked standing to pursue a declaratory-judgment action

against the city of Columbus in a case very similar to the one at bar. See Ohioans for

Concealed Carry v. City of Columbus, 2019-Ohio-3105, 140 N.E.3d 1215, ¶ 45 (10th

Dist.), appeal allowed, Ohioans for Concealed Carry v. Columbus, 157 Ohio St.3d

1495, 2019-Ohio-4840, 134 N.E.3d 1210. In the Columbus case, the city of Columbus

adopted an ordinance banning the possession of firearm accessories that accelerate

the rate of fire.   Buckeye Firearms, Ohioans for Concealed Carry, and another

individual challenged the ordinance and obtained a permanent injunction in the trial

court. On appeal, the city argued that the plaintiffs-organizations lacked standing

under the Declaratory Judgment Act because they failed to allege that they as

organizations or their members suffered an injury as a result of the challenged


                                          8
                     OHIO FIRST DISTRICT COURT OF APPEALS



ordinance.   The Tenth Appellate District agreed that Buckeye Firearms lacked

standing because it “did not allege the challenged ordinance affected them in

particular, as opposed to the general public, either as a result of their current status

or due to potential future prosecution.” Id. at ¶ 45.

       {¶20} The deficiency with respect to Buckeye Firearms’ standing in the

Columbus case is not present in this case. Unlike the Columbus case where Buckeye

Firearms failed to show that it had suffered any harm different from the public at

large as a result of the ordinance, here Buckeye Firearms has provided specific

evidence that it as well as its members have been negatively impacted by the city’s

enactment of Ordinance 91-2018, because they cannot engage in trade, fundraising,

or travel with their banned firearm parts in the city. Therefore, we determine that

the Columbus case is distinguishable, and that Buckeye Firearms has established

standing to bring the underlying declaratory-judgment action here.

                          City Exceeded its Home-Rule Power

       {¶21} The city’s first assignment of error also asserts that the trial court

erred in determining that the city exceeded its home-rule authority by enacting

Ordinance 91-2018.

       {¶22} The Home Rule Amendment of the Ohio Constitution allows a

municipality such as the city “to exercise all powers of local self-government and to

adopt and enforce within their limits such local police, sanitary and other similar

regulations, as are not in conflict with general laws.” See Article XVIII, Section 3,

Ohio Constitution.    The Ohio Supreme Court has adopted a three-part test to

determine whether a municipality has exceeded its powers under the Home Rule

Amendment. See Mendenhall v. Akron, 117 Ohio St.3d 33, 2008-Ohio-270, 881

N.E.2d 255, ¶ 17. In Mendenhall, the court determined that a municipality exceeds


                                           9
                     OHIO FIRST DISTRICT COURT OF APPEALS



its powers under the Home Rule Amendment when “(1) the ordinance is an exercise

of the police power, rather than of local self-government, (2) the statute is a general

law, and (3) the ordinance is in conflict with the statute.” Id., citing Canton v. State,

95 Ohio St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, ¶ 9. When applying the three-

part test of Mendenhall, a court only considers the third part of the test, whether the

ordinance conflicts with state law, if the first and second parts of the test have been

satisfied first: the municipality has not exercised a power of self-government and a

general state law exists. Mendenhall at ¶ 18.

       {¶23} We apply the three parts of Mendenhall to determine whether the city

exceeded its powers under the Home Rule Amendment in enacting Ordinance 91-

2018. The trial court held that Ordinance 91-2018 conflicted with the state statute,

R.C. 9.68. R.C. 9.68 was recently amended, but the statute in effect at the time of the

trial-court proceedings stated in pertinent part:

       (A) The individual right to keep and bear arms, being a fundamental

       individual right that predates the United States Constitution and Ohio

       Constitution, and being a constitutionally protected right in every part

       of Ohio, the general assembly finds the need to provide uniform laws

       throughout the state regulating the ownership, possession, purchase,

       other acquisition, transport, storage, carrying, sale, or other transfer of

       firearms, their components, and their ammunition. Except as

       specifically provided by the United States Constitution, Ohio

       Constitution, state law, or federal law, a person, without further

       license, permission, restriction, delay, or process, may own, possess,

       purchase, sell, transfer, transport, store, or keep any firearm, part of a

       firearm, its components, and its ammunition.


                                           10
                      OHIO FIRST DISTRICT COURT OF APPEALS



       (B) In addition to any other relief provided, the court shall award costs

       and reasonable attorney fees to any person, group, or entity that

       prevails in a challenge to an ordinance, rule, or regulation as being in

       conflict with this section.

       {¶24} The parties agree that the first and second parts of the Mendenhall test

are satisfied here because Ordinance 91-2018 is an exercise of the city’s police power,

and R.C. 9.68 is a general law. A general law exists when “ ‘a matter has become of

such general interest that it is necessary to make it subject to statewide control as to

require uniform statewide regulation, [and] the municipality can no longer legislate

in the field so as to conflict with the state.’ ” Mendenhall at ¶ 12, quoting State ex rel.

McElroy v. Akron, 173 Ohio St. 189, 194, 181 N.E.2d 26 (1962). In order to be a

general law, a state statute must:

       ‘(1) be part of a statewide and comprehensive legislative enactment, (2)

       apply to all parts of the state alike and operate uniformly throughout

       the state, (3) set forth police, sanitary, or similar regulations, rather

       than purport only to grant or limit legislative power of a municipal

       corporation to set forth police, sanitary or similar regulations, and (4)

       prescribe a rule of conduct upon citizens generally.’

Cleveland v. State, 128 Ohio St.3d 135, 2010-Ohio-6318, 942 N.E.2d 370, ¶ 13,

quoting Canton at syllabus. The Ohio Supreme Court has already held that R.C. 9.68

meets the general-law test. See Cleveland at paragraph one of the syllabus.

       {¶25} Therefore, because the first and second parts of the Mendenhall test

have been satisfied, we can consider the third part of the test as to whether

Ordinance 91-2018 conflicts with R.C. 9.68. See Mendenhall, 117 Ohio St.3d 33,

2008-Ohio-270, 881 N.E.2d 255, at ¶ 17.


                                            11
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶26} In determining whether a municipal ordinance conflicts with a general

law, the Ohio Supreme Court stated in Mendenhall that an ordinance can conflict

with a general law directly or indirectly. Id. at ¶ 29-31. A direct conflict exists when

“ ‘[an] ordinance permits or licenses that which the statute forbids and prohibits, and

vice versa.’ ” Id. at ¶ 29, quoting Am. Fin. Servs. Assn. v. Cleveland, 112 Ohio St.3d

170, 2006-Ohio-6043, 858 N.E.2d 776, ¶ 40, and Cincinnati v. Baskin, 112 Ohio

St.3d 279, 2006-Ohio-6422, 859 N.E.2d 514, ¶ 19.            This is also known as the

“contrary directives” test.   Mendenhall, 117 Ohio St.3d 33, 2008-Ohio-270, 881

N.E.2d 255, at ¶ 29. An ordinance can also conflict with a general law indirectly,

which the court termed “conflict by implication.”          Id. at ¶ 31.   A conflict by

implication exists when the General Assembly has indicated that the state statute

controls the subject exclusively. Id. at ¶ 32, citing Baskin at ¶ 23.

       {¶27} The Ohio Supreme Court declined to find a conflict by implication

existed between former R.C. 9.68 and a municipal ordinance prohibiting concealed

handguns in city parks. Ohioans for Concealed Carry, Inc. v. Clyde, 120 Ohio St.3d

96, 2008-Ohio-4605, 896 N.E.2d 967. The court recognized that although former

R.C. 9.68 “embod[ied] the General Assembly’s intent to occupy the field of handgun

possession in Ohio, that intent ‘does not trump the constitutional authority of

municipalities to enact legislation pursuant to the Home Rule Amendment, provided

that the local legislation is not in conflict with general laws.’ ” Id., quoting Am. Fin.

Servs. Assn. at ¶ 31.      Therefore, we will apply the contrary-directives test to

determine whether Ordinance 91-2018 directly conflicts with R.C. 9.68.

       {¶28} R.C. 9.68 makes clear that Ohio citizens have the right to possess and

transfer “any firearm, part of a firearm, its components, and its ammunition.”

Ordinance 91-2018 bans possession and transfer of firearm “trigger activators.” The


                                            12
                    OHIO FIRST DISTRICT COURT OF APPEALS



question in this case is whether “trigger activators” qualify as “components” of a

firearm such that Ordinance 91-2018 bans what R.C. 9.68 permits, and the two laws

conflict.

       {¶29} The city argues that “trigger activators” are secondary accessories or

attachments to a firearm, and not “components.” The city argues that “components”

of a firearm as that term is used in R.C. 9.68 means “original equipment” or

“standard equipment.”     The city relies on Steley’s expert testimony where he

admitted that trigger activators, such as bump stocks, change the rate of fire

compared to a normal, factory-issued stock.

       {¶30} Nothing in the text of R.C. 9.68 supports the city’s view that firearm

components are limited to those parts that are standard or original to the firearm.

Nevertheless, even under the city’s restrictive definition of firearm “component,” the

city’s argument fails to harmonize R.C. 9.68 and Ordinance 91-2018. The city admits

that trigger activators can be included as original equipment on firearms, without

which the firearm would not function. Both of the firearm experts testified that some

firearms, including custom-made firearms, are produced with trigger activators.

Thus, at least with respect to some firearms, trigger activators are not after-market

“accessories” or “attachments,” and the trigger activators are “components” of the

firearm without which the firearm would not function.

       {¶31} The dissent would conclude that trigger activators are accessories and

not components, because trigger activators are not necessary in order for a firearm to

fire. The dissent points out that even the trigger mechanism of a firearm is not

technically necessary in order to make a weapon fire.        This line of reasoning

distinguishing between accessories and components, and necessary and unnecessary

parts to a firearm may have applicability in other areas of the law; however, it


                                         13
                     OHIO FIRST DISTRICT COURT OF APPEALS



unnecessarily obfuscates the court’s task here, which is to apply the plain language of

R.C. 9.68.

        {¶32} R.C. 9.68 makes clear that “[e]xcept as specifically provided by the

United States Constitution, Ohio Constitution, state law, or federal law, a person,

without further license, permission, restriction, delay, or process, may own, possess,

purchase, sell, transfer, transport, store, or keep any firearm, part of a firearm, its

components, and its ammunition.” A “component” as that term is commonly used

means “a constituent part,” which serves “to form, compose, or make up a unit or

whole.”       Merriam-Webster’s       Online    Dictionary,       https://www.merriam-

webster.com/dictionary/component,                and              https://www.merriam-

webster.com/dictionary/constituent#h2 (accessed Nov.              19,   2020).   Trigger

activators, such as bump stocks and trigger cranks, combine with other parts to make

up a firearm, and are thus “parts” or “components” as those terms are commonly

used.

        {¶33} Because Ordinance 91-2018 bans trigger activators, which R.C. 9.68

permits, Ordinance 91-2018 conflicts with R.C. 9.68. Therefore, the city exceeded its

home-rule authority under Mendenhall in enacting Ordinance 91-2018. We agree

with the trial court that Ordinance 91-2018 is invalid.

        {¶34} We overrule the city’s first assignment of error.

                        Award of Attorney Fees and Costs

        {¶35} In its second assignment of error, the city argues that the trial court’s

award of attorney fees and costs was unreasonable.

        {¶36} Both former R.C. 9.68 governing firearms regulations and R.C. 733.61

governing taxpayer actions expressly provided for an award of attorney fees and

costs to a prevailing challenger. In terms of reasonableness of fees, “[t]here is a


                                          14
                     OHIO FIRST DISTRICT COURT OF APPEALS



strong presumption that the reasonable hourly rate multiplied by the number of

hours worked, which is sometimes referred to as the ‘lodestar,’ is the proper amount

for an attorney-fee award.” Phoenix Lighting Group, L.L.C. v. Genlyte Thomas

Group, L.L.C., 160 Ohio St.3d 32, 2020-Ohio-1056, 153 N.E.3d 30, ¶ 19. As a general

matter, an award of attorney fees is reviewed for an abuse of discretion. State ex rel.

Cincinnati Enquirer v. Allen, 1st Dist. Hamilton No. C-040838, 2005-Ohio-4856, ¶

11.

       {¶37} At the hearing on attorney fees, the attorneys for Firearm Plaintiffs

testified as to their work on the case. All of the attorneys except for one testified that

they billed below their typical hourly rate because the clients could not afford to pay

their usual rate.   The Firearm Plaintiffs presented attorney Robert Lyons, who

testified as an expert in legal billing and fees. Lyons testified that he believed the

fees were reasonable, given the technical nature of the case, the lowered billing rate

by the majority of the attorneys, and that the case included an evidentiary

preliminary-injunction hearing.

       {¶38} The city presented testimony of Brian Sullivan, a partner at Dinsmore

and Shohl. Sullivan testified that he believed the fees were unreasonable given that

many of the time entries listed on the attorneys’ bills involved communications

among counsel. Sullivan noted that the entries lacked any detail as to how the

conferences among counsel advanced the case. Sullivan also indicated that the issue

was not overly complicated, but presented a legal question of whether Ordinance 91-

2018 conflicted with state law.

       {¶39} The city argues that the Firearm Plaintiffs’ attorneys billed an

unreasonable number of hours because the attorneys spent too much time conferring

with one another on the case. Nevertheless, the city does not offer any specific


                                           15
                     OHIO FIRST DISTRICT COURT OF APPEALS



evidence as to why the time spent collaborating on the case unreasonably increased

the fee amount.     Lyons testified that time spent conferring among counsel can

actually expedite a case by eliminating research time. The city also points out that

counsel spent 18 minutes reviewing a notification form. Without more specific

arguments from the city, however, this court cannot hold that the trial court abused

its discretion in awarding the Firearm Plaintiffs attorney fees.

        {¶40} The city also argues that the trial court impermissibly awarded costs to

the Firearm Plaintiffs. The city does not identify which costs were impermissibly

awarded, but the city cites to case law in which litigation expenses, such as expert-

witness fees, travel expenses, and photocopying fees were not recoverable as costs.

See, e.g., Bryant v. Walt Sweeney Auto, 1st Dist. Hamilton Nos. C-010395 and C-

010404, 2002-Ohio-2577.

        {¶41} The Ohio Supreme Court has stated that courts should look to the

relevant statutes in determining the categories of litigation expenses that can be

recovered as costs. Centennial Ins. Co. v. Liberty Mut. Ins. Co., 69 Ohio St.2d 50,

430 N.E.2d 925 (1982). At the time of the hearing on fees and costs in this case, the

General Assembly had passed 2018 Am.Sub.H.B. 228, which amended former R.C.

9.68 to allow a prevailing challenger to recover “reasonable expenses” against a

political subdivision, including, but not limited to, reasonable attorney’s fees, court

costs, expert-witness fees, and loss of income. R.C. 9.68(B) and (C)(3). In light of

the General Assembly’s intent to allow a prevailing challenger to recover a broad

range of expenses under R.C. 9.68, and in the absence of a specific explanation from

the city as to what expenses were impermissibly awarded as costs, we cannot

conclude that the trial court abused its discretion in issuing its award to the Firearm

Plaintiffs.


                                           16
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶42} We overrule the second assignment of error.

                                         Conclusion

       {¶43} In     conclusion,     we     determine     that    Ordinance     91-2018

unconstitutionally conflicts with R.C. 9.68 under the Home Rule Amendment, and

therefore the trial court correctly entered judgment in favor of the Firearm Plaintiffs

by declaring Ordinance 91-2018 invalid and by entering an injunction against the

city’s enforcement of the ordinance. The Firearm Plaintiffs are entitled to an award

of attorney fees and costs pursuant to R.C. 733.61 and 9.68, and the city has failed to

demonstrate that the trial court abused its discretion in the amount of attorney fees

and costs awarded. Therefore, we affirm the judgment of the trial court.

                                                                   Judgment affirmed.
MYERS, P.J., concurs.
CROUSE, J., concurs in part and dissents in part.

CROUSE, J., concurring in part and dissenting in part.

       {¶44} I concur that the Firearm Plaintiffs have standing to bring this lawsuit,

but I must dissent from the majority’s conclusion that the city exceeded its home-

rule authority by enacting Ordinance 91-2018. Because the evidence showed that

trigger activators are “accessories” to firearms and not “components,” it was error for

the trial court to grant summary judgment in favor of the Firearm Plaintiffs and to

award them attorney fees.

       {¶45} Ordinance 91-2018 bans “trigger activators.” A trigger activator is

defined as “a device designed or functioning to accelerate the rate of fire of a firearm

to approximate an automatic weapon, including bump stocks, trigger cranks, slide

fire devices, and other similar accessories.” Cincinnati Municipal Code 910-24. The

Firearm Plaintiffs argue that trigger activators can be firearm “components” and

therefore Ordinance 91-2018 conflicts with R.C. 9.68. The city contends that all


                                           17
                      OHIO FIRST DISTRICT COURT OF APPEALS



trigger activators are “accessories,” and therefore, Ordinance 91-2018 does not

conflict with R.C. 9.68. The General Assembly has not defined “component,” and so

has left that job to the courts.

       {¶46} The trial court, without citing any authority, held that “[w]hen an

object that affects the use and function of a firearm becomes attached to the firearm

it becomes a component.” The majority’s holding is slightly narrower in that it states

that because some firearms, including custom-made firearms, are originally

produced with trigger activators, the trigger activators are not accessories, but rather

components of the firearm, without which the firearm would not function. As will be

explained below, I do not believe this is the correct way to define a “component.”

       {¶47} The city points to Auto-Ordnance Corp. v. United States, 822 F.2d

1566, 1569-1570 (Fed.Cir.1987), for definitions of a “component” and an “accessory.”

In Auto-Ordnance, a case concerning firearms taxes, the court looked at the

dictionary definition of an accessory, which is “a thing of secondary or subordinate

importance,” “[a]n object or device that is not essential in itself but adds to the

beauty, convenience or effectiveness of something else,” and “ ‘equipment, usually

demountable and replaceable,’ that is added ‘for convenience, comfort, safety or

completeness.’ ” Id., citing Webster’s Third New International Dictionary 11 (1981)

and Webster’s New Universal Unabridged Dictionary 11 (2d Ed.1983). In contrast,

the court stated that a “part” is “an integral, constituent, or component part, without

which the article to which it is to be joined could not function.” Id., citing United

States v. Willoughby Camera Stores, Inc., 21 C.C.P.A. 322, T.D. 46,851 (1933). The

Firearm Plaintiffs define a “component” as something that is “essential or integral to

the operation of a firearm.” Thus, both parties agree that a firearm “component” is




                                          18
                     OHIO FIRST DISTRICT COURT OF APPEALS



something needed for a firearm to function, i.e., it is essential or integral to the

operation of a firearm.

       {¶48} The General Assembly enacted R.C. 9.68 “to provide uniform laws

throughout the state regulating the ownership [and] possession * * * of firearms,”

their components, and their ammunition. Ohioans for Concealed Carry, Inc. v.

Clyde, 120 Ohio St.3d 96, 2008-Ohio-4605, 896 N.E.2d 967, ¶ 20, citing R.C. 9.68.

Nevertheless, “that intent ‘does not trump the constitutional authority of

municipalities to enact legislation pursuant to the Home Rule Amendment.’ ” Id. at ¶

29, citing Am. Fin. Servs. Assn. v. Cleveland, 112 Ohio St.3d 170, 2006-Ohio-6043,

858 N.E.2d 776, ¶ 31. “No real conflict can exist unless the ordinance declares

something to be right which the state law declares to be wrong, or vice versa.”

Village of Struthers v. Sokol, 108 Ohio St. 263, 268, 140 N.E. 519 (1923).

       {¶49} Thus, if a trigger activator is essential or integral to the operation of a

firearm, or something without which a firearm cannot fire, then the city cannot

regulate trigger activators. However, if a trigger activator is not essential or integral

to the operation of a firearm, and if a firearm can fire without it, then it is not a

“component” and can be regulated by the city without conflicting with R.C. 9.68.

       {¶50} Both experts testified that the only part of a firearm that requires a

background check before someone can purchase it is the “lower receiver.” According

to the city’s expert, James Yurgealitis, the lower receiver is the lower half of the two

pieces that combine and enclose the firing mechanism of an AR-15-type rifle. The

lower receiver encompasses the piece that has the pistol grip attached to it, the

trigger housing, and the magazine well. It is a hollowed-out molded piece of metal

that includes an area in which the trigger protrudes through when the firearm is

completely assembled.


                                           19
                       OHIO FIRST DISTRICT COURT OF APPEALS



        {¶51} According to the Firearm Plaintiffs’ expert, Jeff Steley, once a person

purchases the lower receiver, he or she can order parts to assemble the new rifle. He

stated that the parts consist of the stock, the barrel, the grip, the sights, and the

trigger mechanism, among others. But, according to his testimony, not all of these

parts are essential for the rifle to fire.

        {¶52} Before I further discuss the testimony in the record, I turn to a case

that presents an example of what parts are necessary in order for a rifle to fire:

United States v. Carter, 465 F.3d 658 (6th Cir.2006). In that case, police had

recovered the receiver of a firearm and charged the defendant with illegal possession

of a machine gun and various other parts designed and intended for use in

converting a firearm into a machine gun. The defendant argued that possession of

the receiver alone, without a trigger mechanism, could not constitute possession of a

machine gun. Id. at 663. However, the government expert testified that he was

actually able to fire the receiver without a stock or trigger mechanism. The expert

testified:

        * * * because it had an open bolt design, because the firearm will fire

        with the bolt slamming forward, I loaded a magazine with all three

        cartridges and inserted it into the firearm. Held the rear against my

        chest.

        Put the magazine in, held it at the magazine port, pulled the bolt back

        and released it.       Upon releasing it the bolt would go forward

        [stripping] a cartridge off out of the magazine into the chamber and it

        would fire. Bolt would retract, come back again and fire and fire. It

        fired three shots consecutively.




                                             20
                      OHIO FIRST DISTRICT COURT OF APPEALS



Id. at 665. The Sixth Circuit found that the “manual manipulation [of the expert’s

hands on the assembled weapon] constituted a trigger for purposes of the weapon’s

operation.” Id. Thus, the receiver was able to be fired without a stock or a trigger

mechanism.     I will agree that this is an extreme example of what parts or

components are actually necessary to fire a rifle, but the defendant certainly

possessed enough components to be convicted in that case.

       {¶53} The Firearm Plaintiffs’ expert, Mr. Steley, testified that a stock

prevents movement of a rifle and is used for accuracy. Mr. Steley testified that a

bump stock is considered a “trigger activator” because it is designed to increase the

rate of fire of a semi-automatic rifle.       Mr. Steley described how a bump stock

operates: “* * * your finger stays on a little ledge just in front of the trigger, and you

slide the fore-end, the entire rifle from the fore-end forward, in order to actuate the

trigger, and the recoil then operates the bump fire.”

       {¶54} With regard to whether a bump stock is an integral or essential part of

a firearm, Mr. Steley was asked:

       Q.     And what would happen if you had a rifle with a bump stock on

       it and you took it off and tried to fire it?

                                            ***

       A:      The gun would still fire, but not shall we say, comfortably or

       safely, because it would leave the buffer tube exposed, which is a fairly

       thin piece of metal. The actual stock * * * being a bump stock * * *

       encompasses the buffer tube actually giving it protection.

       Q:      If you had a stock that was a bump stock and you removed it,

       would the rifle operate as intended?




                                             21
                       OHIO FIRST DISTRICT COURT OF APPEALS



        A:      It would, but again, not safely, it would cause significant pain to

        the shooter.

                                              ***

        Q:      A person can bump fire a rifle without a bump stock, isn’t that

        true?

        A:      That is true, yes.

        Q:      But the bump stock makes it easier to bump fire.

        A:      Correct.

                                              ***

        Q:      It makes it safer?

        A:      Yes.

        Q:      And it makes bump firing more convenient?

        A:      Yes.

        {¶55} Thus, while it is certainly safer and more comfortable to operate a rifle

with a stock, the Firearm Plaintiffs’ own expert testified that a rifle will fire without a

stock. Thus, a bump stock is not essential or integral to the operation of the rifle

because the rifle would function without it. Based on the Firearm Plaintiffs’ expert

testimony alone, it would seem that a bump stock is a thing of secondary or

subordinate importance, an object or device that is not essential in itself but adds to

the convenience or effectiveness of the rifle. It is a piece of equipment, usually

demountable and replaceable that is added for convenience, comfort, safety or

completeness. Thus, a bump stock is an accessory.1


1 I also note that the most recent guidance from the Federal Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”) refers to bump stocks as accessories. See 83 C.F.R. 13442. The
ATF has also published in the Federal Register a final rule purporting to classify “a bump stock-
type device” as a “machinegun,” the ownership of which is prohibited as of March 26, 2019. 83
Fed.Reg. 66514. There are currently numerous court challenges to this regulation.

                                               22
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶56} Both experts agreed that a firearm cannot be fired without a trigger

mechanism.      In Carter, 465 F.3d at 665, the court found that the “trigger

mechanism” was the “manual manipulation” of the expert’s hands on the assembled

weapon. The question in this case is whether the trigger activators testified about by

the experts are essential or integral to the operation of a firearm.

       {¶57} One such trigger activator is a “trigger crank.” Mr. Steley testified that

a trigger crank is a part that is added to the trigger guard. He stated, “You still have

to have the original trigger or a trigger system in the gun, in order for it to fire.” He

testified that if a trigger crank were integrated into a rifle and you took it away, the

rifle would still operate—it would go back to its semiautomatic mode. Mr. Steley was

asked on cross examination:

       Q:      So it doesn’t replace the trigger?

       A:      That’s correct.

       Q:      You add it on?

       A:     Yes.

       Q:     When you add it on, it increases the rate of fire of the firearm?

       A:     Yes.

       {¶58} The city’s expert, Mr. Yurgealitis, testified that once a trigger crank is

attached to a firearm, it is possible to fire the gun without using the trigger crank,

depending on the design. Both experts agreed that the trigger crank is a device that

is attached to the firearm in order to accelerate the cycle of fire beyond that which

you could achieve without the device. Based on the expert testimony, it would seem

that a trigger crank is a thing of secondary or subordinate importance, an object or

device that is not essential in itself but adds to the convenience or effectiveness of the

rifle. It is a piece of equipment, usually demountable and replaceable that is added


                                           23
                        OHIO FIRST DISTRICT COURT OF APPEALS



for convenience, comfort, safety or completeness.                  Thus, a trigger crank is an

accessory.

        {¶59} The experts also testified about binary triggers.2                   Mr. Yurgealitis

testified that a binary trigger is a device that, when installed in a semiautomatic rifle,

allows the operator to fire one shot when pulling the trigger towards the rear and a

second shot upon releasing the trigger. He stated that one company makes a rifle

with such a trigger already in it. Otherwise binary trigger devices are sold separately

and must be installed in the rifle.

        {¶60} Mr. Steley testified that a binary trigger is a “drop in” part and does

not require “gunsmithing.” He stated, “I can just drop it in myself, two pins and I’m

good to go. The trigger is pulled, the gun is fired, the trigger is released, the gun is

fired again.”

        {¶61} Both experts seemed to agree that once installed, a binary trigger is the

only trigger mechanism in the rifle. But it was also clear from the testimony that a

person can have a functioning rifle without a binary trigger. One does not need a

binary trigger in order to fire a rifle. The purpose of a binary trigger is to increase the

rate of fire, i.e., how many rounds per minute the firearm is capable of firing beyond

that which could be achieved with an ordinary trigger mechanism. Thus, a binary

trigger is a device that is demountable and replaceable, and is not essential in itself,

but adds to the effectiveness of the firearm. A binary trigger is an accessory.

        {¶62} Other trigger activators were mentioned by the experts during their

testimony, but neither expert discussed exactly how they worked. Nevertheless, both


2 Plaintiff Jordan Telting testified that the only trigger activator he owns is a binary trigger, which
was gifted to him by the Buckeye Firearms Association around the time this lawsuit was filed. At
the time of his deposition, Mr. Telting claimed that the binary trigger was not attached to his
firearm and he, in fact, had never seen it in person. Because he did not want to be in violation of
the law, someone else was holding it for him.

                                                 24
                     OHIO FIRST DISTRICT COURT OF APPEALS



experts agreed that all of these trigger activators increase the rate of fire of a semi-

automatic rifle.

       {¶63} The key to determining whether a trigger activator is a “component”

has nothing to do with whether it affects the use and function of a firearm once it is

attached. The key is whether a trigger activator is necessary for a firearm to fire.

Without a trigger mechanism, a firearm would be useless. But, while a trigger

mechanism is necessary for a firearm to fire, a trigger activator is not.

       {¶64} In District of Columbia v. Heller, 554 U.S. 570, 630, 128 S.Ct. 2783,

171 L.Ed.2d 637 (2008), the Supreme Court held that “the requirement that any

lawful firearm in the home be disassembled or bound by a trigger lock makes it

impossible for citizens to use arms for the core lawful purpose of self-defense and is

hence unconstitutional.”      Recently, in a two to one decision striking down

California’s ban on large capacity magazines, the Ninth Circuit stated that one of the

key takeaways from Heller is that a law “cannot permissibly ban a protected firearm’s

components that are critical to its operation.”        (Emphasis added.) Duncan v.

Becerra, 970 F.3d 1133, 1146 (9th Cir.2020), citing Heller at 630. Thus, I believe

that by using the word “component” in R.C. 9.68, the General Assembly was

ensuring that municipalities cannot outlaw parts of a firearm critical to its operation.

Allowing municipalities to outlaw firearm “components” would render the right to

bear arms meaningless.

       {¶65} Certainly neither party disputes that United States citizens are

prohibited from owning or possessing a fully automatic weapon, i.e., a machine gun.

The Supreme Court has emphasized that “the right to keep and bear arms is not ‘a

right to keep and carry any weapon whatsoever in any manner whatsoever and for

whatever purpose.’ ” McDonald v. City of Chicago, Ill., 561 U.S. 742, 786, 130 S.Ct.


                                           25
                       OHIO FIRST DISTRICT COURT OF APPEALS



3020, 177 L.Ed.2d 894 (2010), citing Heller at 626. Heller made clear that “the right

secured by the Second Amendment is not unlimited” and certain gun restrictions are

constitutional.     Heller at 626 (“[a]lthough we do not undertake an exhaustive

historical analysis today of the full scope of the Second Amendment, nothing in our

opinion should be taken to cast doubt on longstanding prohibitions on the

possession of firearms by felons and the mentally ill, or laws forbidding the carrying

of firearms in sensitive places such as schools and government buildings, or laws

imposing conditions and qualifications on the commercial sale of arms.”).

       {¶66} Any citizen in Cincinnati is permitted to own and possess a

semiautomatic firearm with a trigger mechanism and a regular stock. Ordinance 91-

2018 prohibits citizens of Cincinnati from owning or possessing a “trigger activator,”

which accelerates the rate of fire of the firearm to approximate an automatic weapon.

Because Ordinance 91-2018’s ban of trigger activators does not ban firearm

“components,” I would hold that it does not conflict with R.C. 9.68 and the city did

not exceed its home-rule authority in enacting it. Accordingly, I respectfully dissent

as to that issue.



Please note:
       The court has recorded its own entry this date.




                                           26